DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims of January 03, 2022 is improper, because the wording of the withdrawn claims was omitted, only on the cancelled the wording can be omitted. In order to advance the prosecution, claims 1 and 4-11, have been considered to be withdrawn, but the wording must be added in the response to this officer action, otherwise they would be considered  as cancelled claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/110059 A1, (equivalent Application EP 3556937 A1 has been used as the translation) in view of any of Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1, and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595.
 With regard to claims 12-15 and 18, Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester fibers, cellulose acetate, see ¶-[0025], (reading on claim 18). Ide also teaches that the amount of the cellulose fibers could be optimized depending upon the product to be made/formed; see ¶-[0033]. Since the composition is the same as in claim 12, then composition would inherently have the same properties and Ide teaches that the composition is used in the same environment, i.e., the composition taught by the reference would move the dry line in the wet-laying of the paper in the same amount/proportion.
The co-refining is disclosed on ¶-[0079], which teaches that S1, which is the blended fibers/pulp; see figure 3, may be refined/beaten. Note also that all of the secondary references, Clark and Mitchell, teach the co-refining of the cellulose and cellulose acetate fibers as-well; see ¶-[0103] of Clark and column 5, lines 6-11 of Mitchell, which teaches that the mixture after the hydropulper is sent to the refiner chest, which as it is well-known it is the chest the feed the refiner which implicitly means that the blend is added to the refiner. Moreover, example 1, see below, clearly teaches that the ply is made by beating the blend. Therefore, the co-refining of the pulps/fibers would have been at the very least obvious to one of ordinary skill in the art. Note 

    PNG
    media_image1.png
    500
    506
    media_image1.png
    Greyscale

	Since the pulp comprises the same components as claimed and the acetate fibers has dpf and length falling within the claimed range, then the properties of the pulp of claims 1-2, must be within the claimed range and the pulp must also be compostable, reading on claim 10. Ide teaches that the amount/proportion of the acetate staple fibers is suitable adjusted depending upon the product to be made and the desired properties; see ¶-[0033] and therefore, optimizing the proportions of the acetate staple fibers would have been obvious to one of ordinary skill in the art, which reads on claims 1 and 4-7.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/110059 A1, (equivalent Application EP 3556937 A1 has been used as the translation) in view of any of Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1, and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595 as applied to claims 1-15 and 18 above and further in view of Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287.
Regarding to claims 16-17 and 19-20, Ide has been discussed above.  Ide does not teach the DS of the Cellulose ester fibers of, but Matsumura teaches that using cellulose acetate fibers with the degree of substitution as claimed improves the biodegradability and hence minimizing environmental pollution; see column 4, lines 27-41. Therefore, using cellulose acetated fibers with DS in the claimed range would have been obvious to one of ordinary skill in the art in order to obtain the advantages discussed above.
Response to Arguments
Applicants argue unexpected results in the article, by showing results of the samples on Tables 11, but those results were obtained for very specific set of conditions, and the scope of the claims is broader than said results, i.e., the results were obtained for the addition of CE Staple fibers of 4 and 16 weight %, the independent claim recites from 0.1 to 20% far beyond the scope of the results. Also, the results were obtained for crimped fibers, (no CIP mentioned on the table) having DPF between 1.8 and 3, yet the independent claim recites from 0.5 to less than 3, as it can be seen the scope is broader than the results. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
	The claims could be allowed if the claim(s) are amended to be in the same scope with the unexpected results and/or an Affidavit/Declaration filed on CFR §1.132 is submitted with clearly support that the same results can be obtained in the range of recited in the claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making a Fibrous Composition Comprising Cellulosic and Staple Cellulose Ester Fibers.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
JAF